Citation Nr: 0614467	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
shoulder with residual strain, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected recurrent neck pain with central disc 
protrusion at C5-6, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
September 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In a September 2001 rating decision, the RO granted service 
connection for a right shoulder disability and assigned a 20 
percent disability rating effective September 17, 1999.  In a 
December 2001 rating decision, the RO awarded service 
connection for a disability characterized as recurrent neck 
pain and assigned a 10 percent disability rating effective 
September 17, 1998.  The RO also assigned an effective date 
of September 17, 1998 for the grant of service connection for 
a right shoulder disability and the assignment of a 20 
percent disability rating.  The veteran thereafter indicated 
disagreement with the assignment of the 20 percent rating for 
his right shoulder disability and the 10 percent rating for 
his recurrent neck pain.  The RO issued a statement of the 
case (SOC) in August 2002, and he perfected his appeal of 
those claims by submitting a substantive appeal (VA Form 9) 
in December 2002.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in March 2005.  
The transcript of that hearing has been associated with the 
veteran's VA claims file.

In May 2005, the Board remanded the claims for further 
development for further development.  After that development 
was completed, the VA Appeals Management Center (AMC) 
continued the previous denials via a supplemental statement 
of the case (SSOC) issued in January 2006.  The January 2006 
SSOC reflects that although an increased rating was not 
granted, it was determined that a central disc protrusion at 
C5-6 was part of the service-connected cervical spine 
disability.  The case has been returned to the Board for 
further appellate proceedings.  

Issues not on appeal

In the December 2001 rating decision, a temporary 100 percent 
disability rating for the right shoulder disability pursuant 
to 38 C.F.R. § 4.30 was assigned effective from October 23, 
2001, to January 31, 2001.  In a March 2002 statement, the 
veteran requested an extension of the temporary 100 
disability rating.  In a May 2003 rating decision, another 
temporary 100 percent disability rating for the right 
shoulder disability pursuant to 38 C.F.R. § 4.30 was assigned 
effective from May 2, 2003, to June 30, 2003.  In an October 
2004 statement, the veteran requested a temporary 100 percent 
disability rating based on 19 months of unemployment.  The RO 
interpreted this statement as claims for a temporary 100 
percent disability rating for the right shoulder disability 
pursuant to 38 C.F.R. § 4.30 and for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  These claims have not yet been 
adjudicated, and thus the Board has no jurisdiction to decide 
them.  These matters are referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The objective clinical findings show that the veteran's 
service-connected right shoulder disability is manifested by 
full, or close to full, ranges of shoulder motion, with 
subjective complaints of pain.

2.  The medical evidence of record shows that the veteran's 
service-connected recurrent neck pain with central disc 
protrusion at C5-6 is manifested by moderate limitation of 
motion.  
 
3.   The veteran has headaches associated with the service-
connected cervical spine disability, which cause discomfort 
but are not prostrating.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities that are the subject of this appeal, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected degenerative joint disease of the right 
shoulder with residual strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003-5201 (2005).

2.  The criteria for a 20 percent disability rating for the 
service-connected recurrent neck pain with central disc 
protrusion at C5-6 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 (2002).

3.  Assignment of a separate 10 percent disability rating for 
headaches associated with the service-connected cervical 
spine disability is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

4.  The criteria for referral for either of the service-
connected disabilities  for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected right shoulder and cervical spine 
disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September and December 2001 rating decisions, the August 2002 
SOC, and the September 2004 and January 2006 SSOC's of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.

More significantly, letters were sent to the veteran in March 
2003 and May 2005 which were specifically intended to address 
the requirements of the VCAA.  The May 2005 VCAA letter from 
the RO notified the veteran that "[t]o establish entitlement 
to an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected disability has gotten worse."  May 2005 VCAA 
letter, page 5.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, in the 
March 2003 and May 2005 VCAA letters, the RO advised the 
veteran to identify any additional medical evidence.  He was 
specifically advised in the May 2005 VCAA letter to inform VA 
of medical evidence pertaining to his disability; to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities; and to 
identify any additional VA treatment for his claimed 
disabilities.  In addition, in the March 2003 and May 2005 
VCAA letters, the veteran was informed that VA would request 
a VA physical examination if the RO decides that it is 
necessary to make a decision on his appeal.  [Examinations of 
the right shoulder and cervical spine were completed in 
September 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the March 2003 
VCAA letter, page 1.  In the May 2005 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  See May 2005 VCAA letter, page 4. 

In the March 2003 and May 2005 VCAA letters, the RO informed 
the veteran that he may submit evidence himself that is not 
of record.  Also, in the March 2003 VCAA letter, the RO 
advised him that "[i]t's still your responsibility to 
support your claim with appropriate evidence."  March 2003 
VCAA letter, page 1.  In the May 2005 VCAA letter, the RO 
told him that "[i]t's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  May 2005 
VCAA letter, page 4 (emphasis in the original).  This request 
was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letters thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the March 2003 and May 2005 VCAA 
letters requested responses within 30 and 60 days, 
respectively, from the dates of those letters, and that the 
letters expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the VCAA letters.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
any event, the veteran claim was re-adjudicated by the RO in 
the September 2004 and January 2006 SSOCs, after specific 
VCAA letters were provided to him in March 2003 and May 2005, 
respectively.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of any VCAA notice.  
Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [timing 
errors as to VCAA notice do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as service 
connection has already been granted for the right shoulder 
and cervical spine disabilities.  Moreover, as explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
levels of disability.  As for element (5), effective date, 
the RO granted the earliest possible effective date, 
September 17, 1998 (the date following separation from active 
service) for the right shoulder and cervical spine 
disabilities.

As will be discussed in greater detail below, an increased 
rating for the cervical spine disability is being granted by 
the Board in this decision.  Since the increased rating is 
being assigned as of the earliest possible date under 
Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (the day after the veteran left 
military service), he is not prejudiced by lack of advance 
notice, and no prior notice of such need be provided under 
Dingess.  

The Board is also granting a separate disability rating for 
headaches associated with the service-connected cervical 
spine disability.  It is not within the Board's jurisdiction 
to assign an effective date for such disability.  The Board 
is confident that prior to doing so, the agency of original 
jurisdiction will provide the veteran with appropriate notice 
under Dingess. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA and private medical 
records, and reports of VA examinations, which will be 
described below.  The Board's May 2005 remand was calculated 
to obtain additional medical evidence.  This has been 
accomplished, most recently in the form of September 2005 VA 
examinations of the right shoulder and cervical spine.  There 
is no indication that there currently exists any evidence 
which has a bearing on the issues now being decided in this 
case which has not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
secured the services of a representative, who has provided 
argument on his behalf.  He provided personal testimony at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge in March 2005, a transcript of which is 
associated with his claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

Specific schedular criteria will be set for below in 
connection with each issue on appeal.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
shoulder with residual strain, currently rated as 20 percent 
disabling.

Specific schedular criteria

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  For the purpose of rating disability from arthritis, 
the shoulder is a major joint.  38 C.F.R. § 4.45 (2005).

The veteran is right-handed.  Thus, his right upper extremity 
is considered his major extremity for rating purposes.  See 
38 C.F.R. § 4.69 (2005). 

 Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the major upper 
extremity: to 25 degrees from side, a 40 percent rating; 
midway between side and shoulder level, a 30 percent rating; 
and at shoulder level, a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2005).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 20 percent disability 
rating for degenerative joint disease of the right shoulder 
with residual strain under Diagnostic Codes 5003-5201 
[degenerative arthritis-limitation of motion of the arm].  
See 38 C.F.R. § 4.27 (2002) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The Board concludes that rating the right shoulder based on 
limitation of motion under Diagnostic Code 5201 is most 
appropriate in this case.  As was noted above, arthritis is 
rated based on limitation of motion.  The veteran and his 
representative have not suggested a more appropriate 
diagnostic code.  

Schedular rating

The currently assigned 20 percent rating contemplates 
limitation of motion to the shoulder level.  In order for a 
higher disability to be assigned, more severe limitation of 
motion [limitation of motion of the right arm to a point of 
midway between the side and shoulder level (45 degrees)] must 
be demonstrated.  In this case, the competent evidence of 
record does not show that such limitation of motion is 
approximated.

At a June 2001 VA examination, the veteran could flex the 
right arm to 180 degrees (as noted above, this is normal) and 
abduct it to 170 degrees (close to normal).  Private and VA 
medical records dated from 2001 to 2003 reflect that the 
veteran was able to lift his right arm at least up to the 
shoulder level in both planes.  In fact, many records reveal 
that he had a full range of motion.    See, e.g., VA 
outpatient treatment reports dated January 2003 and July 
2003.  At the September 2005 VA examination, the veteran was 
able to extend the shoulder to 160 degrees "with no 
particular complaint".  External and internal shoulder 
rotation was 90 degrees (normal), again "with no 
complaints".  

The Board observes that the September 2005 examiner noted 
"forward flexion of shoulders bilaterally is about  70 
degrees."  If true, this would indicate a significant 
limitation of right shoulder motion.  The Board notes, 
however, that there is an  extra space before "70" in the 
original [replicated by the Board].  It appears that this 
additional space represents a transcription or copying error, 
and that the reference to flexion should read "170", not 
"70", degrees.  Certainly, flexion of 170 degrees is 
consistent with all of the remaining evidence of record, 
including the June 2001 examination results.  Under such 
circumstances, an actual finding of limitation of flexion to 
70 degrees would clearly be dramatic and noteworthy, yet the 
examiner did not remark upon it. Moreover, the finding was 
bilateral; since there is no indication in the record that 
the left shoulder is compromised in any was, the logical 
conclusion is that flexion of both shoulders is t0 170 
degrees, or close to normal.]       

Because all of  the medical evidence shows right arm motion 
is to a level which approximates normal, a 30 percent or 
higher disability rating is not warranted for the veteran's 
right shoulder disability under Diagnostic Code 5201.  



DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 must also be 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is of course aware of the veteran's complaints of 
pain and limited motion; however, such have not been 
demonstrated on objective examination.
The medical evidence, which has been recapitulated above, 
shows that the veteran's shoulder retains full, or close to 
full ranges of motion, with no weakness, incoordination and 
the like.  Moreover, during the September 2005 examination, 
the veteran "demonstrates no pain in the shoulder".  

Although a December 2001 VA outpatient treatment record 
reflects that the veteran had wasting of the right upper arm 
muscles and weakness in the right upper extremity, this 
appears to have dissipated more recently.  In short, there is 
no basis upon which to assign additional disability through 
the application of 38 C.F.R. §§ 4.40, 4.45 and/or 4.59.

Fenderson considerations

The veteran has appealed the initial 20 percent disability 
rating assigned by the RO.  Staged ratings under Fenderson 
are therefore for consideration.  As noted above, the RO has 
rated the right shoulder disability as 20 percent disabling 
since September 17, 1998.  

In this case, there does not appear to have been an increase 
of symptoms of the right shoulder disability since service 
connection was awarded.  Indeed, the results of the two VA 
examinations, in 2001 and in 2005, are similar; these results 
are generally congruent with the outpatient treatment 
reports.  Accordingly, staged ratings are not appropriate as 
to this issue.

The matter of consideration of the shoulder disability on an 
extraschedular basis will be discussed below.

2.  Entitlement to an increased evaluation for recurrent neck 
pain with central disc protrusion at C5-6, rated as 10 
percent disabling.

Relevant law and regulations

Cervical spine

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

In the December 2001 rating decision and the October 2002 
SOC, the RO rated the veteran's cervical spine disability as 
10 percent disabling under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5290 [limitation of motion, cervical spine].  
The September 2004 SSOC reflects that the cervical spine 
disability was considered under general rating formula for 
diseases and injuries of the spine.  In the January 2006 
SSOC, the disability was rated under the diagnostic codes for 
intervertebral disc syndrome.

The Board notes that the veteran was provided with the 
amended regulations in the September 2004 and January 2006 
SSOCs.  Accordingly, there is no prejudice to the veteran in 
deciding this appeal based on those regulations.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected cervical spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Under Diagnostic Code 5290, effective prior to September 26, 
2003, severe limitation of motion of the cervical spine 
warranted a 30 percent rating, moderate limitation of motion 
of the cervical spine warranted a 20 percent rating, and 
slight limitation of motion of the cervical spine warranted a 
10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2005).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988), 871.

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Headaches

All types of headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraine headaches].  Under Diagnostic 
Code 8100, the following levels of disability are included:

50 % - with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % - with characteristic prostrating attacks occurring on 
an average of once per month over the last several months;

10 % - with characteristic prostrating attacks averaging one 
in two months over the last several months;

0 % - with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack. According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Analysis

Assignment of diagnostic code

As was noted above, the RO rated the veteran's recurrent neck 
pain with central disc protrusion at C5-6 under former 
Diagnostic Code 5290 and the current 
general rating formula for diseases and injuries of the 
spine.  The Board agrees.
The medical evidence of record indicates that the veteran's 
service-connected cervical spine disability is primarily 
manifested by limitation of motion.  There is little 
objective evidence of radiculopathy or any other neurological 
pathology which is consistent with intervertebral disc 
syndrome.  

Although the veteran was treated for possible cervical 
radiculopathy in 2001, November 2001 VA electromyogram and 
nerve conduction studies indicated no evidence for cervical 
radiculopathy.  Even though cervical radiculitis was 
diagnosed in 2004, at the September 2005 VA examination the 
veteran denied any symptoms of numbness or weakness.  On that 
examination, he was described as being "neurologically 
intact".  Moreover, the examiner indicated that in the past 
12-month period there had been no days when he had been 
completely incapacitated.  Additionally, the Board notes that 
the evidence shows no treatment for incapacitating episodes 
of intervertebral disc syndrome, which require physician-
prescribed bed rest and treatment by a physician.

In light of the lack of evidence of episodes of 
intervertebral disc syndrome and neurological symptomatology 
and in light of the evidence showing limitation of motion of 
the cervical spine as the predominant symptom, the Board 
finds that the veteran's cervical spine disability is more 
appropriately rated under the old Diagnostic Code 5290 and 
the current general schedule for rating spinal disabilities.  

Schedular rating

(i) The former schedular criteria

The veteran's service-connected cervical spine disability is 
currently rated 10 percent disabling.  In order to warrant an 
increased rating under the former schedular criteria, the 
evidence must show a moderate or severe limitation of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  For reasons discussed immediately below, 
the Board finds that the medical evidence shows that the 
veteran's limitation of motion of the cervical spine more 
nearly approximates the criteria for moderate limitation of 
motion than the criteria for slight limitation of motion.  
See 38 C.F.R. § 4.7 (2005).  

Normal ranges of motion of the cervical spine are as follows: 
extension - 90 degrees (45 forward and 45 backward); lateral 
flexion - 90 degrees (45 left and right); rotation - 160 
degrees (80 degrees each side).  See 38 C.F.R. § 4.71a, Plate 
V (2005).

At the September 2005 VA examination, the veteran had the 
following ranges of motion in the cervical spine: forward 
flexion was to 45 degrees; extension was to 
30 degrees; lateral flexion was to 40 degrees bilaterally; 
left lateral rotation was to 70 degrees; and right lateral 
rotation caused the veteran to complain of a pulling 
sensation in the base of the neck (no range recorded).  
Assuming that the finding regarding right lateral rotation 
reflects little or no right lateral rotation, this range of 
motion testing reflects that the veteran had very little 
motion in right lateral rotation but that other ranges of 
motion were normal or close to normal.

Also of record is the report of a July 2002 VA orthopedic 
consultation, during which physical examination "reveals 
about 20-30% limitation of motion" of the cervical spine. 

Taken together, the medical reports show limited neck motion 
which may arguably be described as approximating moderate in 
degree.  That is, although there is no evidence of limitation 
of motion of half of normal, the limitation of motion 
identified is greater that slight.  Applying 38 C.F.R. § 4.7, 
the Board finds that a 
20 percent rating may be assigned under former Diagnostic 
Code 5290.

It should be obvious from the above discussion that the 
limitation of motion of the neck is not severe.  Indeed, 
there are of record a number of VA outpatient treatment 
reports which indicates that neck motion is close to normal.  
Accordingly, a 30 percent disability rating is not warranted 
under the former schedular criteria.



(ii.)  The current schedular criteria

As was noted above, the 20 percent rating under the former 
schedular criteria may be applied prospectively.  The 
question remains as to whether a higher rating is assignable 
under the current schedular criteria.

Under the current criteria, to warrant a rating in excess of 
20 percent, forward flexion must be limited to 15 degrees or 
less, or favorable ankylosis of the cervical spine must be 
present.  [As noted above, normal forward flexion is to 45 
degrees.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

In this case, there is no indication that forward flexion is 
limited to 1/3 of normal.  At the September 2005 VA 
examination, forward flexion was to 45 degrees, which is 
normal.  The most severe limitation of motion was recorded in 
June 2002, at which time a specific range of motion was not 
provided but the examiner stated that limitation was "20-
30%), which hardly approximates the 2/3 or 66 percent 
limitation of motion required for the assignment of a higher 
rating.  In addition, there is no evidence of ankylosis, 
favorable or unfavorable, in the medical records.  
The September 2005 examiner specifically found no ankylosis.

Accordingly, a rating in excess of 20 percent under the new 
criteria is not warranted.

DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  38 C.F.R. §§ 4.40 and 4.45 (2005).  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Here, although the veteran has subjectively complained of 
pain there is little objective evidence of weakness, 
fatiguability, incoordination and the like.  The September 
2005 examiner identified no weakness, incoordination, 
fatiguability and the like.  Accordingly, there is no basis 
upon which to assign additional disability based upon DeLuca 
factors.   

Fenderson considerations

The veteran has appealed the initial 10 percent disability 
rating assigned by the RO.  Staged ratings under Fenderson 
are therefore for consideration.  As noted above, the RO 
rated the cervical spine disability as 10 percent disabling 
since September 17, 1998.  The question is whether the 
veteran is entitled to a rating in excess of 10 percent for 
the entire period from September 17, 1998, to the present.

In this case, the cervical spine disability does not appear 
to have appreciably changed since service connection was 
awarded.  At the October 2001 VA examination, extension was 
to 30 degrees; lateral flexion was to 30 degrees bilaterally; 
left lateral rotation was to 70 degrees; and right lateral 
rotation was to 75 to 80 degrees with tenderness on the right 
supraspinatus area at the end-point.  This examination 
reflects limited motion which is arguably greater than 
slight. In addition, a March 2002 VA treatment record 
reflects that the veteran had unspecified limitation of 
motion in the cervical spine in all planes and as discussed 
above the July 2002 examiner found a 20 to 30 percent 
limitation of motion in the cervical spine.  

In short, the medical evidence allows for the assignment of 
the increased 20 percent rating from September 17, 1998.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The report of the September 2005 VA examination reveals that 
the veteran has headaches associated with his cervical spine 
disability.  The veteran's headache symptoms appear to be 
distinct from the musculoskeletal symptoms arising from the 
cervical spine disability.  

After having considered the entire record the Board has 
concluded that the headaches amount to a disability which is 
separate and distinct from the orthopedic residuals of the 
cervical fractures and should be rated separately. 
Specifically, at the September 2005 VA examination, the 
veteran reported frontal headaches in addition to posterior 
neck pain.  Therefore, the headaches will be rated separately 
from other symptoms associated with the service-connected 
cervical spine disability.

With respect to the disability rating to be assigned for the 
veteran's headaches, the Board has carefully reviewed the 
veteran's statements and the medical evidence of record.  The 
report of the September 2005 VA examination reflects that his 
reported symptom was frontal headaches.  He reported 
occasional mild nausea but no vomiting.  It was noted that 
there was no symptoms of dizziness, or visual disturbance. 
Moreover, the examiner indicated that in the past 12-month 
period there had been no days when he had been completely 
incapacitated.

The Board will evaluate the veteran's headaches under the 
criteria outlined in Diagnostic Code 8100 [migraine 
headaches].  The Board is aware that migraine headaches have 
not been diagnosed.  However, no other diagnostic code 
specifically addresses headaches.  See 38 C.F.R. § 4.20 
(2005) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  

To the extent that the veteran's headache symptomatology may 
not be exactly congruent with the symptoms of migraine, there 
is a certain amount of latitude in assigning a rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  But see Massey v. Brown, 7 
Vet. App. 204, 208 (1994) [the Board cannot base an increase 
on factors that are not included in the rating schedule].

As explained in the law and regulations section above, 
Diagnostic Code 8100 rates primarily on the basis of the 
frequency and severity of headaches.  In this case, it 
appears that the veteran does not seek medical treatment for 
his headaches, and he uses over-the-counter medications.  
Based on the entire record the Board does not believe that 
"prostrating" headaches, as the Board understands that 
term, are present.

The Board hastens to add, however, that it has no reason to 
doubt that the veteran may experience persistent headaches 
that cause discomfort as he claims.  Such symptoms, in the 
estimation of the Board, warrant the assignment of a 10 
percent rating.  

Extraschedular evaluation

In the December 2001 rating decision and the August 2002 SOC, 
the RO considered the matter of referral of the issues of 
increased ratings for the service-connected right shoulder 
and cervical spine disabilities for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for either 
service-connected disability on appeal.  Indeed, it does not 
appear from the record that he has been hospitalized for his 
cervical spine disability.  As for the right shoulder, he 
underwent surgery in May 2003.  As has discussed above, he 
was compensated at the 100 percent rate pursuant to 38 C.F.R. 
§ 4.30 effective from May 2, 2003, to June 30, 2003.  
Moreover, the veteran was compensated at the 100 percent rate 
pursuant to 38 C.F.R. § 4.30 effective from October 23, 2001, 
to January 31, 2001, even though it appears that the only 
treatment during the period were injections.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
There is no indication that either service-connected 
disability markedly interferes with employment.  While the 
veteran apparently did not work from October 2001 to November 
2003 and quit his job as a machinist in January 2002 due to 
his service-connected disabilities, there is nothing in the 
record to indicate that the service-connected disabilities 
cause impairment with employment over and above that which is 
contemplated in the three assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  In particular, the 
veteran has been able to return to work in the field of 
customer service and he was a full-time student during the 
period of unemployment.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected degenerative joint disease of the 
right shoulder with residual strain is denied. 

Entitlement to an increased, 20 percent, disability rating 
for the veteran's service-connected recurrent neck pain with 
central disc protrusion at C5-6 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a separate 10 percent disability evaluation 
for headaches associated with the service-connected recurrent 
neck pain with central disc protrusion at C5-6 is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


